 



Exhibit 10.1
LEASE BETWEEN BERO & McCLURE
PARTNERSHIP AND TUFCO, L.P.
     THIS LEASE, made as of this 20th day of November, 2006, by and between Bero
& McClure Partnership, a Wisconsin partnership, hereinafter called Lessor, and
Tufco, L.P., a Delaware limited partnership, hereinafter called Lessee:
WITNESSETH:
     WHEREAS, Lessor owns the building and surrounding land located at 1055
Parkview Street, Green Bay; (“Leased Premises”) and
     WHEREAS, the Lessor and Lessee have previously entered into a Lease, dated
October 15, 2002, relating to the Leased Premises, which Lease remains in full
force and effect; and
     WHEREAS, the Lessor has agreed to finance substantial build-out
improvements to the Leased Premises, as requested by Lessee;
     WHEREAS, the Lessor and Lessee wish to extend the term of the 2002 Lease,
and therefore, enter into a new Lease agreement, as set forth below;
     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the parties hereto do promise and agree as follows:
     1. This Lease shall replace and supersede a Lease between the Lessor and
Lessee dated October 15, 2002, and said

 



--------------------------------------------------------------------------------



 



October 15, 2002 Lease is terminated and null and void as of the commencement
date of this Lease.
     2. That the said Lessor does hereby lease to said Lessee and said Lessee
agrees to lease the property described in attached Exhibit A, together with all
improvements, furnishings, fixtures and equipment located on said premises,
hereinafter called the “Leased Premises.”
     3. This Lease is for the following term and at the following rentals:

  A.   For the month of December, 2006, a rental of $10,796.00, payable on
December 1, 2006;     B.   From January 1, 2007 to March 31, 2007, for a monthly
rental of $16,800.00 payable on the 1st of each month;     C.   For six
(6) years, from April 1, 2007 to March 31, 2013, at an initial annual rental of
$204,840.00, payable monthly in the sum of $17,070.00, on the 1st of each month
for the first full year;     D.   For the next five (5) years, commencing on
April 1, 2008, the rent shall be increased by 1.65% per year.

     The above rental amounts shall be sent to Lessor’s controller, Thomas
Gilling, at 1335 Ridgeway Blvd., De Pere, Wisconsin 54115, until the Lessor
informs the Lessee of an alternate address for delivery in writing.
     The above rental amounts include sums payable to Lessor for substantial
build-out improvements to the leased premises requested by Lessee and paid for
by Lessor. Lessee is authorized to make said build-out improvements to the
leased premises, in an amount not to exceed $300,000.00. If the cost of said
build-out

- 2 -



--------------------------------------------------------------------------------



 



improvements should exceed $300,000.00, Lessee shall be solely responsible for
the difference between the actual cost of the improvements and $300,000.00.
     Lessee shall have the option to renew this Lease for an additional term of
five years upon the same terms and conditions as set forth herein, except for
rental as herein specified. Rental for the renewal five year term shall be
negotiated by the parties, except the rent for the first year of the renewal
term shall not be more than $165,600.00. Lessee may exercise this option by
giving written notice to Lessor no earlier than nine months and no later than
six months before expiration of the original six year term set forth herein.
     4. That the rent herein specified shall be net to the Lessor in each month
during the term of this Lease; that all costs, taxes, expenses and obligations
of every kind relating to the leased premises (except as otherwise set forth in
this Lease) which may arise or become due during the term of this Lease shall be
paid by the Lessee, and that the Lessor shall be indemnified by the Lessee
against any such costs, expenses and obligations. All costs, expenses and
obligations assessed prior to but payable in whole or in installments after the
effective date of the lease term, and all taxes assessed during the term, shall
be adjusted and pro-rated, so that the Lessor shall pay its pro-rated share for
the period subsequent to the lease term and the Lessee shall pay its pro-rated
share for the lease term.

- 3 -



--------------------------------------------------------------------------------



 



     5. That the Lessee shall pay all charges for utilities, including, but not
limited to gas, electricity, light, heat, power and telephone used, rendered or
supplied, upon or in connection with the leased premises, and shall indemnify
the Lessor against any liabilities or payments on such account. That the said
Lessee shall pay all costs for lawn care and snow and ice removal and for
janitorial services performed upon the leased premises and shall indemnify the
Lessor against any liability or payments on such account.
     6. That the Lessee shall keep the leased premises adequately insured
throughout the term of this Lease, including general liability insurance of at
least $10,000,000.00 coverage and fire and extended coverage insurance of at
least $1,550,000.00, with the Lessor named as an additional insured. If Lessee
does not purchase such insurance and Lessor does, then Lessee shall reimburse
Lessor for all insurance premiums paid by the Lessor. That Lessee shall furnish
copies of said insurance policies to Lessor, by March 31 of each year, or as
requested in writing by Lessor.
     The Lessor and Lessee hereby waive any right by way of subrogation that
their insurers might otherwise have as against them or either of them arising
out of transactions or occurrences which are the subject of payment of insurance
proceeds by said insurers by reason of casualties insured pursuant to this
Lease, to the extent that such subrogation rights are permitted to be

- 4 -



--------------------------------------------------------------------------------



 



waived by said policies, and said policies, to the extent permitted, shall
recognize this waiver of subrogation.
     7. That the Lessor shall be responsible for, and shall pay for all
structural repairs to the building as it existed on April 1, 1996, hereinafter
1996 building, both inside and outside. The Lessee shall be responsible for and
shall pay for all nonstructural repairs to the 1996 building and for the repair
of any damages caused by the negligence of Lessee and its agents and employees.
Further, the Lessee shall be responsible for and shall pay for all repairs and
improvements to those items added to the 1996 building by the Lessee, including
all improvements, equipment, alterations and additions.
     8. That the said Lessee does promise and agree to pay said rent at the time
and in the manner aforesaid, during the continuance of said term, and not to
sublet said leased premises or any part thereof or assign this Lease, without
the prior written consent of the Lessor; to quit and deliver the same to the
Lessor peaceably and quietly at the end of said term; and also to keep the
leased premises in as good condition and repair as the same are in at the
commencement of said term (reasonable use and wear thereof, and damage by fire
or other casualty without the fault of Lessee, only excepted). The Lessor may
enter to view, repair or show the leased premises at all reasonable times,
provided that Lessor gives Lessee at least 72 hours’ advance written notice,
prior to entering the leased premises. It is stipulated

- 5 -



--------------------------------------------------------------------------------



 



that in case the leased premises should be sold during the term hereof, this
Lease shall remain in full force and effect pursuant to the terms herein.
     9. If: (a) Lessee shall default in the payment of any rent, and said
default continues for 10 days after written notice by Lessor, or (b) Lessee
shall default in the performance of any other provision or covenant contained
herein or hereafter established, and said default continues for 30 days after
written notice by Lessor, or (c) the Premises shall be deserted or vacated, or
(d) proceedings are commenced against the Lessee in any court under a Bankruptcy
Act or for the appointment of a trustee or receiver of Lessee’s property, then
this Lease (if Lessor so elects) shall thereupon become null and void, and the
Lessor shall have the right to re-enter or repossess the Premises, and remove
therefrom the Lessee, or other occupants thereof, and their effects, without
being liable to any prosecution therefore. In such case, the Lessor may, at its
option, re-let the Premises, or any part thereof, as the agent of the Lessee,
and the Lessee shall be liable to Lessor for the difference between the rent
stated herein for the portion of the term remaining at the time of default and
the amount, if any, received or to be received under such re-letting of the
Premises. In such case, the Lessee shall also be liable to Lessor for the
reasonable expenses incurred in re-letting the Premises, including
administrative, marketing and other fees. In addition

- 6 -



--------------------------------------------------------------------------------



 



to all other sums due Lessor under this Lease, if Lessor should incur legal fees
due to the actual default of Lessee of any provision herein, after having given
Lessee an opportunity to cure said default, Lessee shall be liable to Lessor for
its reasonable attorney fees.
     10. The Lessor agrees that it will tender and turn over the defense to the
Lessee or to the Lessee’s insurers, any claims, demands or suits instituted
against the Lessor, or the Lessor and Lessee jointly, arising out of or on
account of any damage or injuries, including wrongful death, to any person or
persons or to property in or about the leased premises or arising out of
activities conducted on the leased premises or in or about any building or other
improvement thereon, and the Lessee agrees to indemnify and hold the Lessor
harmless from and against any and all claims, demands, actions, suits, damages,
judgments, orders, liabilities or expenses, including reasonable attorneys’ fees
and disbursements, arising out of or on account of any such damage or injuries,
including wrongful death.
     11. That the leased premises shall be used by the Lessee for warehouse and
manufacturing purposes and other purposes reasonably related to those uses.
     12. Lessee agrees to comply with all reasonable rules and regulations
Lessor may adopt from time to time for the protection and welfare of the
building and its tenants and occupants. Lessee

- 7 -



--------------------------------------------------------------------------------



 



agrees to comply with all local, state and federal laws, ordinances and
regulations.
     13. If the building is damaged and made partially or wholly untenantable by
fire or other casualty, and Lessor shall determine not to restore it, Lessor may
by notice to Lessee given within 60 days after such damage, terminate this
Lease. Such termination shall become effective as of the date of such damage, if
the premises are damaged, otherwise as of a date 60 days following the service
of such notice of lease termination. In the event of termination of this Lease
pursuant to this paragraph, rent shall be pro-rated on a per diem basis and paid
to the date of the fire or other casualty, unless the premises shall be
tenantable and reasonably accessible in which case rent shall be payable to the
date of the Lease termination.
     Unless the Lease is terminated as herein provided, if the premises are made
partially or wholly untenantable by fire or other casualty, Lessor shall restore
the same with available insurance funds and at Lessor’s expense with reasonable
promptness. If the premises are untenantable or are not readily accessible and
this Lease is not terminated, rent shall abate on a per diem basis from the date
of the fire or other casualty until the premises are ready for occupancy and
reasonably accessible to Lessee. If part of the premises are untenantable, rent
shall be pro-rated on a per diem basis and apportioned in

- 8 -



--------------------------------------------------------------------------------



 



accordance with the part of the premises usable by Lessee, until the damaged
part is ready for Lessee’s occupancy.
     In all cases, due allowance shall be made for reasonable delay caused by
adjustment of insurance loss, strikes, labor difficulties or any cause beyond
Lessor’s reasonable control.
     14. If the whole of the leased premises, or such portion thereof as will
make the premises unsuitable for the purposes herein leased, is condemned for
any public use or purpose by any public authority, then this Lease shall
terminate from the time when possession is taken by such public authority, and
rental shall be accounted for between the Lessor and Lessee, as of the date of
the surrender of possession. Such termination shall be without prejudice to the
rights of either the Lessor or Lessee to recover compensation from the
condemning authority for any loss caused by the condemnation. Neither party
hereto shall have any rights in or to any award made to the other by the
condemning authority.
     15. Any improvements, alterations or additions that are affixed to the
leased premises in such a manner which would make them a permanent fixture to
the leased premises, by Lessee or Lessee’s agents or assignees, shall become the
property of Lessor during the term or renewal term of this Lease and shall
remain on and be surrendered with the leased premises at the termination of the
Lease, except as hereinafter set forth. Lessor shall have the option of
requesting that Lessee remove any or all of said

- 9 -



--------------------------------------------------------------------------------



 



improvements, equipment, alterations and additions and Lessee shall then restore
the Leased premises to its original condition (1996 Building) as diagramed in
Exhibit B, all at Lessee’s expense. Notwithstanding the above provisions,
Lessee’s manufacturing equipment, including HVAC improvements, removable
structures, process equipment and personal property, shall remain the property
of the Lessee and shall be removed by Lessee at the termination of the Lease,
and Lessee shall repair any damage to the building caused by said removal.
Further, floors and walls shall be restored to the pre-addition improvement
condition and all roofs must be restored to a leak-proof condition, except
normal wear and tear, all by the Lessee at Lessee’s expense. Further, all lights
and electrical will remain except those interfering or impeding with
warehousing, at the Lessee’s expense. Further, any additions or improvements to
the land surrounding the building shall remain and be surrendered by the Lessee
at the termination of the Lease. The parties, by mutual agreement, may revise
any of the above provisions.
     If Lessee occupies the leased premises after the termination date or has
not removed the aforementioned items before the termination date, the Lessee
shall continue to pay the rent, which rent shall be increased by 5% from and
after the termination date.
     16. Lessee agrees to indemnify and hold Lessor harmless from any claims
(including, without limitation, third party

- 10 -



--------------------------------------------------------------------------------



 



claims for personal injury or real or personal property damage), actions,
administrative proceedings, judgments, damages, penalties, fines, costs,
liabilities, interest or losses, including attorneys’ fees, consultant fees,
engineering fees and expert fees that arise directly or indirectly from or in
connection with the presence or release of any contamination/pollutants,
environmental or otherwise, caused by Lessee on or about the leased premises.
The foregoing provisions shall inure to the benefit of the successors and
assigns of Lessor and shall survive the termination of this Lease.
     17. The covenants, agreements and obligations herein contained, except as
herein otherwise specifically provided, shall extend to and be binding upon both
parties hereto and their respective personal representatives, heirs, successors
and assigns.
     18. Any notice given by either party hereto to the other or to any person
having an interest under this Lease, shall be given in writing by registered or
certified mail, return receipt requested, addressed to the proper party and
mailed in a postpaid envelope. The mailing shall be deemed given upon posting
the envelope. Lessor and Lessee may from time to time designate alternative
addresses for delivery. The mailing addresses for the Lessor and Lessee are as
follows:

     
LESSOR:
  BERO & McCLURE PARTNERSHIP
 
  c/o Thomas Gilling, Controller
 
  1335 Ridgeway Blvd.
 
  De Pere, Wisconsin 54115

- 11 -



--------------------------------------------------------------------------------



 



     
LESSEE:
  TUFCO, L.P.
 
  Attn: Chief Financial Officer
 
  P.O. Box 23500
 
  Green Bay, WI 54305-3500

     19. This Lease Agreement contains the entire understanding of the parties
as it pertains to the subject matter of this leasing arrangement, and there are
no other promises or conditions, written or oral, between the parties. This
Lease may only be modified or amended in writing, provided both parties sign the
writing. The rights of the parties to this Lease Agreement are cumulative and
shall not be constructed as exclusive unless otherwise required by law.
     20. This Lease Agreement shall be governed in accordance with the laws of
the State of Wisconsin.
     21. If any portion of this Lease Agreement shall be held invalid or
unenforceable for any reason, the remaining provisions shall not be affected and
shall remain in full force and effect. The failure of either party to enforce
any provisions of this Lease Agreement shall not be construed as a waiver or
limitation of that party’s right to subsequently enforce and compel strict
compliance with every provision of this Lease Agreement.
     22. The Lessor shall not be liable for any labor or materials furnished to
the Lessee on credit, (except as set forth in Paragraph 2 herein) and no
contractor’s or other lien for any such labor or materials shall attach to or
affect the interest of the Lessor in and to the leased premises. Whenever any
such lien

- 12 -



--------------------------------------------------------------------------------



 



shall have been filed against the leased premises, based upon any act of the
Lessee, or anyone claiming through the Lessee, the Lessee shall immediately take
such action by bonding, deposit, or payment as will remove the lien. If the
Lessee has not removed said lien within 30 days after notice to Lessee, the
Lessor may pay the amount of such lien, or discharge it through deposit or bond,
and the amount so paid or deposited shall be deemed additional rent reserved
under this Lease, and shall be paid within 30 days of removal of the lien. If
not paid by Lessee within that time, Lessee shall be deemed in default of this
Lease.
     23. The Lessor shall have the right to grant utility easements over or
through the leased premises, provided that the use of said easements does not
interfere with the operation of Lessee’s business. Further, the Lessee shall not
be entitled to any compensation or abatement of rent from Lessor as a result of
the granting of the easement, unless said easement does substantially interfere
with the operation of Lessee’s business. The Lessor shall not have the
unilateral right to grant other types of easements over or through the leased
premises, without the prior written consent of Lessee.
     24. If the Lessee shall be in default of this Lease, the Lessor may, at its
option, cure such default on behalf of Lessee (except for failure to pay rent)
after giving 30 days written notice of the default to Lessee, in which event the
Lessee shall

- 13 -



--------------------------------------------------------------------------------



 



reimburse the Lessor for all amounts paid to affect such cure. In order to
collect such reimbursement, Lessor shall have all the remedies available under
this Lease for a default in the payment of rent.
     25. In the event Lessor is in receipt of a bona fide offer for the purchase
of the leased premises (the “Offer”) or any portion thereof, it shall, prior to
the acceptance of the Offer, and as a condition to the validity of such
acceptance, give written notice of the signed Offer to Lessee by personal
delivery or certified mail, and send or deliver a complete copy of the Offer to
Lessee. Lessee shall have the right to purchase the leased premises, or that
portion thereof as set forth in the Offer, on the same terms and conditions.
Lessee shall have thirty (30) days from receipt of Lessor’s notice to notify
Lessor of its intention to purchase the leased premises in accordance with the
notice, and such notification shall be in writing, and shall be delivered either
personally or by certified mail. If Lessee does not notify Lessor within thirty
(30) days of its intention to purchase the leased premises as above-mentioned,
then Lessor shall have the right to sell the leased premises (or any part
thereof) to the party named in the Offer, in accordance with the terms and
conditions indicated in the Offer. If the leased premises is not transferred or
conveyed to the offering party upon the terms and conditions of the Offer within
six (6) months from the date Lessee receives Lessor’s notice, then

- 14 -



--------------------------------------------------------------------------------



 



Lessor’s notice above-mentioned shall be void and the requirement that Lessor
comply with the above procedure shall be reinstated and Lessee’s right of first
refusal shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as
of the day and year first herein written.

            BERO & McCLURE PARTNERSHIP, a
Wisconsin Partnership (Lessor)
      /s/Samuel J. Bero       Samuel J. Bero - Partner                    /s/
Robert N. McClure       Robert N. McClure - Partner              TUFCO, L.P., a
Delaware Limited
Partnership (Lessee)
      By:   /s/ Michael B. Wheeler                      

- 15 -